LEAHY, District Judge,
concurring.
I agree with the decision of this Court affirming the district court’s judgment in favor of defendants John H. Grace Co. and Hunt Manufacturing Company. I concur, too, with its judgment remanding the cause against the Staten Island Rapid Transit Company for a new trial — but only after some pause.
*44Staten Island is charged with violating the Federal Safety Appliance Act. That Act requires, inter alia, railroad cars engaged in interstate commerce to be furnished with prescribed safety equipment. Violation of the Act subjects an offending railroad to criminal penalties. Violation which is the proximate cause of an injury to a private party who, like Barney, was intended to be protected by the Act will ordinarily result in the application of strict or absolute liability being imposed upon the railroad. The legal problem posed by this case arises solely because this is a diversity case and thus fertile soil for that myriad of problems which inevitably bloom when federal courts sit as state courts, in limited.fashion and for limited purposes. The majority of this Court lays heavy reliance on Shields v. Atlantic Coast Railroad Co., 350 U.S. 318, 325, 76 S.Ct. 386, 100 L.Ed. 364, also a diversity case,7 and one in which language of the Supreme Court gives apparent support for the proposition that whatever state practice New Jersey may follow with respect to the imposition of absolute liability for the non-negligent violation of its penal statutes, federal district courts sitting in New Jersey must apply absolute liability for non-negligent violation of this statute. I am less convinced than the majority that Shields [by itself] can be taken as dis-positive of the present question. At no point in the lengthy briefs filed before the Supreme Court in Shields (a case arising in Alabama) and, indeed, at no point in the decision of the Circuit Court or the Supreme Court in Shields, is any discussion found of Alabama law or of Erie R. Co., v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188, or its accompanying train of problems. Whatever the reason for the omission, I cannot read Shields as eviscerating the railroad’s argument here.
I would decide this case without too much reliance on Shields and without resolving the troublesome question of what New Jersey state law is with respect to the imposition of absolute liability in a case such as the present. In Sola Electric Co. v. Jefferson Electric Co., 317 U.S. 173, 63 S.Ct. 172, 87 L.Ed. 165, Chief Justice Stone stated:
“It is familiar doctrine that the prohibition of a federal statute may not be set at naught, or its benefits denied, by state statutes or state common law rules. In such a case our decision is not controlled by Erie R. Co. v. Tompkins, * * * T1 re we followed state law because it was the law to be applied in the federal courts. But the doctrine of that case is inapplicable to those areas of judicial decision within which the policy of the law is so dominated by the sweep of federal statutes that legal relations which they affect must be deemed governed by f edex'al law having its source in those statutes, rather than by local law. * * * When a federal statute condemns an act as unlawful, the extent and nature of the legal consequences of the condemnation, though left by the statute to judicial determination, are nevertheless federal questions, the answers to which are to be derived from the statute and the federal policy which it has adopted. To the federal statute and policy, conflicting state law and policy must yield.”8
(Italics added)
I think no more need be said. I concr* with the majority.

. See n. 1, Majority Opinion, supra.


. See, 317 U.S. 176, 63 S.Ct. 173; 1 Moore, Fed.Prac. § 0.324.